Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.    NO restrictions warranted at initial time of filing for patent.

Information Disclosure Statement
3.    The information disclosure statement (IDS) submitted on 10/14/2021, the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
4.    Applicant’s Oath was filed on 07/09/2020.

Drawings
5.    Applicant’s drawings filed on 07/09/2020 has been inspected and is in compliance with MPEP 608.01.
Specification
6.    Applicant’s specification filed on 07/09/2020 has been inspected and is in compliance with MPEP 608.02.
Claim Objections
7.    NO objections warranted at initial time of filing for patent.

Remarks
8.	Examiner request Applicant review relevant prior art under the conclusion of this office action.


EXAMINER'S AMENDMENT
9.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

10.	Authorization for this examiner’s amendment was given in an interview with Stephen Yoder on 06/07/2022.

The application has been amended as follows: 

1.  (Currently Amended)  A computer-implemented method for handling incoming microservice requests at an application server, the method comprising:
	identifying
	querying
	collecting
	generatingfirst microservice request based at least in part on the response corresponding to the first microservice request; and
	updating the feedback history corresponding to the first microservice request based at least in part on the generated rule, wherein updating the feedback history further comprises:
incrementing a counter corresponding to the first microservice request; and
resetting an expiration date corresponding to the first microservice request, wherein the expiration date is a defined time period that the feedback history is valid. 

2.  (Original)  The method of claim 1, further comprising:
	in response to receiving a second microservice request, determining, by one or more processors, that the generated rule of the database corresponds to the second microservice request; and 
	returning, by one or more processors, the response of the generated rule.

3.  (Original)  The method of claim 1, further comprising:
	in response to receiving a second microservice request, determining, by one or more processors, that the second microservice request exceeds a defined request limit of the generated rule; and
	blocking, by one or more processors, further iterations of microservice requests of the user corresponding to the generated rule.

4.  (Original)  The method of claim 1, further comprising:
	determining, by one or more processors, that the feedback history of the database associated with the application server is expired; and
	removing, by one or more processors, the generated rule corresponding to the feedback history from the database.

5.  (Currently Amended)  The method of claim 1, 




6.  (Original)  The method of claim 1, wherein identifying the first microservice request of the user at the application server, further comprises:
	requesting, by one or more processors, tracing of the first microservice request; and
	extracting, by one or more processors, input parameters corresponding to the first microservice request.

7.  (Original)  The method of claim 1, wherein querying the database associated with the application server for the feedback history corresponding to the first microservice request, further comprises:
	transmitting, by one or more processors, a request for information to the database, wherein the information includes one or more feedback histories and corresponding expiration dates;
determining, by one or more processors, whether a first feedback history of the one or more feedback histories of the database include textual data that is a match with input parameters corresponding to the first microservice request; and
	in response to determining the match, determining, by one or more processors, whether an expiration date of the first feedback history has expired.

8.  (Original)  The method of claim 1, wherein generating the rule corresponding to the first microservice request based at least in part on the response corresponding to the first microservice, further comprises:
	correlating, by one or more processors, the first microservice request with a corresponding collected response;
	defining, by one or more processors, a request limit corresponding to the first microservice request; and
	setting, by one or more processors, an expiration date corresponding to the first microservice request, wherein the information is the feedback history.

9.  (Currently Amended)  A computer program product for handling incoming microservice requests at an application server, the computer program product comprising:
	one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising: 
program instructions to identify a first microservice request 
program instructions to query a database associated with the application server for a feedback history corresponding to the first microservice request;
program instructions to collect a response corresponding to the first microservice request 
program instructions to generate a rule corresponding to the first microservice request based at least in part on the response corresponding to the first microservice request; and
program instructions to update the feedback history corresponding to the first microservice request based at least in part on the generated rule, wherein updating the feedback history further comprises:
incrementing a counter corresponding to the first microservice request; and
resetting an expiration date corresponding to the first microservice request, wherein the expiration date is a defined time period that the feedback history is valid.

10.  (Original)  The computer program product of claim 9, further comprising program instructions, stored on the one or more computer readable storage media, to:
	in response to receiving a second microservice request, determine that the generated rule of the database corresponds to the second microservice request; and 
	return the response of the generated rule.

11.  (Original)  The computer program product of claim 9, further comprising program instructions, stored on the one or more computer readable storage media, to:
	in response to receiving a second microservice request, determine that the a second microservice request exceeds a defined request limit of the generated rule; and
	block further iterations of microservice requests of the user corresponding to the generated rule.

12.  (Original)  The computer program product of claim 9, further comprising program instructions, stored on the one or more computer readable storage media, to:
	determine that the feedback history of the database associated with the application server is expired; and
	remove the generated rule corresponding to the feedback history from the database.

13.  (Currently Amended)  The computer program product of claim 9, 
	



14.  (Original)  The computer program product of claim 9, wherein program instructions to identify the first microservice request of the user at the application server, further comprise program instructions to:
	request tracing of the first microservice request; and
	extract input parameters corresponding to the first microservice request.

15.  (Original)  The computer program product of claim 9, wherein program instructions to query the database associated with the application server for the feedback history corresponding to the first microservice request, further comprise program instructions to:
	transmit a request for information to the database, wherein the information includes one or more feedback histories and corresponding expiration dates;
determine whether a first feedback history of the one or more feedback histories of the database include textual data that is a match with input parameters corresponding to the first microservice request; and
	in response to determining the match, determine whether an expiration date of the first feedback history has expired.

16.  (Original)  The computer program product of claim 9, wherein program instructions to generate the rule corresponding to the first microservice request based at least in part on the response corresponding to the first microservice request, further comprise program instructions to:
	correlate the first microservice request with a corresponding collected response;
	define a request limit corresponding to the first microservice request; and
	set an expiration date corresponding to the first microservice request, wherein the information is the feedback history.

17.  (Currently Amended)  A computer system for handling incoming microservice requests at an application server, the computer system comprising:
	one or more computer processors;
	one or more computer readable storage media; and
	program instructions stored on the computer readable storage media for execution by at least one of the one or more processors, the program instructions comprising:
program instructions to identify a first microservice request 
program instructions to query a database associated with the application server for a feedback history corresponding to the first microservice request;
program instructions to collect a response corresponding to the first microservice request 
program instructions to generate a rule corresponding to the first microservice request based at least in part on the response corresponding to the first microservice request; and
program instructions to update the feedback history corresponding to the first microservice request based at least in part on the generated rule, wherein updating the feedback history further comprises:
incrementing a counter corresponding to the first microservice request; and
resetting an expiration date corresponding to the first microservice request, wherein the expiration date is a defined time period that the feedback history is valid.

18.  (Original)  The computer system of claim 17, further comprising program instructions, stored on the one or more computer readable storage media for execution by at least one of the one or more processors, to:
	in response to receiving a second microservice request, determine that the generated rule of the database corresponds to the second microservice request; and 
	return the response of the generated rule.

19.  (Original)  The computer system of claim 17, further comprising program instructions, stored on the one or more computer readable storage media for execution by at least one of the one or more processors, to:
	in response to receiving the second microservice request, determine that the second microservice request exceeds a defined request limit of the generated rule; and
	block further iterations of microservice requests of the user corresponding to the generated rule.

20.  (Original)  The computer system of claim 17, further comprising program instructions, stored on the one or more computer readable storage media for execution by at least one of the one or more processors, to:
	determine that the feedback history of the database associated with the application server is expired; and
	remove the generated rule corresponding to the feedback history from the database.

21.  (Currently Amended)  The computer system of claim 17, 
	



22.  (Original)  The computer system of claim 17, wherein program instructions to identify the first microservice request of the user at the application server, further comprise program instructions to:
	request tracing of the first microservice request; and
	extract input parameters corresponding to the first microservice request.

23.  (Original)  The computer system of claim 17, wherein program instructions to query the database associated with the application server for the feedback history corresponding to the first microservice request, further comprise program instructions to:
	transmit a request for information to the database, wherein the information includes one or more feedback histories and corresponding expiration dates;
determine whether a first feedback history of the one or more feedback histories of the database include textual data that is a match with input parameters corresponding to the first microservice request; and
	in response to determining the match, determine whether an expiration date of the first feedback history has expired.

24.  (Original)  The computer system of claim 17, wherein program instructions to generate the rule corresponding to the first microservice request based at least in part on the response corresponding to the first microservice request, further comprise program instructions to:
	correlate the first microservice request with a corresponding collected response;
	define a request limit corresponding to the first microservice request; and
	set an expiration date corresponding to the first microservice request, wherein the information is the feedback history.


Reasons for Allowance
11.	Claims 1-24 including all of the limitations of the base claim and any intervening claims are allowed.

Closest Prior Art:
 U.S. Publication No. 20210191706 discloses on paragraph 0003 “In at least one aspect, a method for monitoring multiple versions of microservices is provided. The method can include receiving, by a first microservice of a plurality of microservices forming a first call chain, a request from a client. The first microservice can execute a canary version of the first microservice and one or more subsequent microservices of the first call chain can execute production versions of the one or more subsequent microservices. The method can include including, by the first microservice, into a header portion of the request an identifier indicating the first microservice is the canary version of the first microservice. The method can include providing, by the first microservice to the one or more subsequent microservices of the first call chain, the request with the identifier. The one or more subsequent microservices can include one or more tags in the request to identify that the one or more subsequent microservices are executing the production versions of the one or more subsequent microservices while retaining the identifier with the request as the request is processed by the one or more subsequent microservices forming the first call chain. The method can include generating, by a device intermediary to the plurality of microservices, a service graph identifying transactions processed by the canary version of the first microservice and the production versions of the one or more subsequent microservices.”

U.S. Publication No. 20200351392 discloses on paragraph 0081 “FIG. 9 is an exemplary diagram depicting historical failure rates of individual microservices. Table 885 includes transactions sorted by operation (column 910 OP-ID). The transactions are listed in column 920 with their corresponding microservice in column 930. Atomicity agent 325 tracks the initial failure rates of each transaction (column 940) and their corresponding retry failure rates in column 950. In one embodiment, atomicity agent 325 uses the retry failure rates to determine whether to attempt a local retry. For example, microservice 1 has a 0% success rate on a retry and, therefore, atomicity agent 325 may determine not to attempt a retry when a transaction to microservice 1 fails and instead perform an operation rollback (e.g. global undo).”

U.S. Publication No. 20200195528 discloses on paragraph 0030 “The cloud orchestration platform 106 may have predicted that the microservice 112(6) will process the first traffic in two timeslots. However, the cloud orchestration platform 106 may also have determined, based on historical performance of the microservice 112(6), for example, that the microservice 112(6) may take up to 2.5 timeslots to process the network traffic. Accordingly, the cloud orchestration platform 106 may reserve a guard band at the subsequent microservice 112(11) at timeslot seven, which is the timeslot the microservice 112(11) is scheduled to receive the network traffic for processing. Consequently, the microservice 112(11) will not process a second network traffic at timeslot seven. Therefore, by reserving the guard band at the microservice 112(11), the cloud orchestration platform 106 ensures that the microservice 112(11) will have sufficient resources available to process the first network traffic between timeslots 7 and 7.5.”

U.S. Publication No. 20180365008 discloses on paragraph 0086 “For example, generation platform 220 may receive information that identifies issues associated with the set of microservices (e.g., crashes, bugs, etc.), may receive information that identifies users' feedback regarding the set of microservices, or the like. In some implementations, generation platform 220 may receive information associated with the set of microservices, and may provide information to user device 210 (e.g., identifying particular issues, particular recommendations, etc.).:

U.S. Publication No. 20180254996 discloses on paragraph 0006 “In yet another aspect, the method may include identifying consumers of the microservice from which projected demand data has not been received, determining a historical usage of the microservice by the identified consumers, calculating a demand for capacity of the microservice for the future period of time based on the total projected demand and the historical usage of the microservice by the identified consumers, and determining a current capacity allocated to the microservice. In some aspects, determining whether to scale up or scale down the capacity allocated to the microservice for the future period of time may be based at least in part on the calculated demand for capacity of the microservice for the future period of time and the determined current capacity.”


 	The following is an Examiner’s Statement of Reasons for Allowance: 
 	Claims 1-24 are allowable over prior art references taken individually or in combination fails to particularly disclose, fairly suggests or render obvious are argued by the applicant which examiner considers persuasive as set forth above.
Although the prior art discloses handling incoming microservice requests, identifying, by one or more processors, a first microservice request of a user, and querying, by one or more processors, a database associated with the application server for a feedback history, no one or two references anticipates or obviously suggest generating a rule corresponding to the first microservice request based at least in part on the response corresponding to the first microservice request and to update the feedback history corresponding to the first microservice request based at least in part on the generated rule, wherein updating the feedback history further comprises: incrementing a counter corresponding to the first microservice request and resetting an expiration date corresponding to the first microservice request, wherein the expiration date is a defined time period that the feedback history is valid.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY S GRACIA/Primary Examiner, Art Unit 2499